DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.


Specification
The use of the term Sorvall [0082], which is a trade name or a mark used in commerce, has been noted in this application. The above may not be an exhaustive list. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Double Patenting
Applicant is advised that should claim 6 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. As claim 6 depends from claim 1 all of the limitation of claim 1 are read into claim 6. Thus the only difference between claim 6 and 14 is “previously cultivated” in claim 6. This is a product by process claim whereby the microorganisms that are previously cultivated in claim 6 are not patentably distinct from the microorganisms in claim 14 as the structure of the microorganism is identical.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Objections
Claims 1-7, 14-16 are objected to because of the following informalities: 
MPEP 608.01(m) states, “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations.”  Step labels such as b.1. should be relabeled as (b)(1) or b1 to obviate this objection. Appropriate correction is required.
Claims 10 and 11 are objected to because of the following informalities:  “the said” is redundant, examiner recommends deleting “the said” to obviate this objection.   Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claims 1 and 14, the claims recite “if need be” The claim does not specify when repetition of steps b.1., b.2., and c. on the lysed biomass is needed. Accordingly, the criteria for determining when the claim is satisfied when one practices b.1, b.2, and c. versus when the claim further requires repeating steps b.1., b.2., and c. is unclear.
Regarding claim 5 the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 10, the claim recites “at least a total sugar content of less than 20%”. It is unclear if 19% or 21% meets this limitation and thus is unclear what the claim encompasses. 
Those claims identified in the statement of rejection but not explicitly referenced in the rejection are also rejected for depending from a rejected claim but failing to remedy the indefiniteness therein.


Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scholten (WO2017132407A1). Claims 3 and 16 are further evidenced by DNR Total Solids (Total Solids (Dry Matter Content) (Standard Method 2540C) Revised April 2009 retrieved from https://uwlab.soils.wisc.edu/wpcontent/uploads/sites/17/2015/08/DNR_Total_Solids.pdf on 2/7/22). 
Regarding claim 1, 2, 14, and 15 Scholten teaches a process for producing a protein material and/or food source from a cellular biomass (abstract). Scholten teaches a method of lysing an algae or microalgae culture which can result in a suspension [0075], followed by an acid wash step [0076], this acid washing step can be followed by centrifugation to achieve a pellet (recovering the lysed biomass fraction insoluble) followed by resuspension in a solvent [0077].
Regarding claims 3 and 16, instant specification fails to define the dry matter content and further states that one skilled in the arts would be able to add the correct amount of water and acid to arrive at the desired dry matter content ([0033]). 
DNR Total Solids teaches that total solids are the same as dry matter content (title, line 2).
 Scholten table 6 teaches that during the acid wash step there is a solids % of 12.15%-15.5%. 
Regarding claims 4 and 5, Scholten teaches a method of homogenization (lysing) via bead milling an algae or microalgae culture which can result in a suspension, followed by an acid wash step ([0074, 0075]).
Regarding claim 7, Scholten teaches a method of homogenization (lysing) via bead milling an algae or microalgae culture which can result in a suspension ([0074, 0075]). Scholten figure 4 shows a drying of the cellular biomass following the suspension (ball milling) and acidifying the biomass below pH 5 steps.  
Regarding claim 8 and 17, Scholten teaches a protein composition derived from algae or microbial biomass specifically teaching red algae Galdieria (abstract, [0039]). 
Regarding claim 9 and 11, Scholten teaches that the invention is to provide a protein material and food ingredient (abstract).
Regarding claim 10 Scholten further teaches a lipid (fat) range of about 5%, 6%, 7%, and 8% ([0030]). Scholten teaches that the biomass that is produced has protein material has at least 65%-100% protein content ([0028]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

	
	
Claim 18, is rejected under 35 U.S.C. 103 as being unpatentable over Scholten (WO2017132407A1) as applied to claims 1, 2, 4-7, 8-11, and 14-15 above, and further in view of Graziani (Graziani, G., Schiavo, S., Nicolai, M. A., Buono, S., Fogliano, V., Pinto, G., & Pollio, A. (2013). Microalgae as human food: chemical and nutritional characteristics of the thermo-acidophilic microalga Galdieria sulphuraria. Food & function, 4(1), 144-152.). 
Regarding claims 18, Scholten teaches that any algae can be used ([0039]), but Scholten does not specifically disclose Galdieria sulphuraria.
Graziani teaches using Galdieria sulphuraria as a microalgae food source (abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the algal strains of Seckbach in the algal biomass process of Rutt. One of ordinary skill in the art would be motivated to do so because this is a simple substitution of one known algae species for another. There would be a reasonable expectation of success as all of the above references are in the same field of endeavor of algae. 

	
Conclusion
No claims are allowed.	
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR L KANE/Examiner, Art Unit 1657                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636